       Case 1:21-cv-00377 Document 1 Filed 03/26/21 Page 1 of 7 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


XIAOJUN WANG,

                               Plaintiff,
                                                                     Case No. _______
       v.
                                                                ORIGINAL COMPLAINT
JOHN DOE, AND 445.COM,
                                                              DEMAND FOR JURY TRIAL
                               Defendants.



                                    ORIGINAL COMPLAINT

       This in rem action is made pursuant to the Anticybersquatting Consumer Protection Act

(“ACPA”), 15 U.S.C. § 1125(d), in which Plaintiff Xiaojun Wang (“Plaintiff”) makes the

following allegations against Defendants John Doe (“JD”), and the domain name 445.com, (the

“Domain Name”).

                                             PARTIES

       1.      Plaintiff Xiaojun Wang is a citizen of the People’s Republic of China, located at

Longchuanping Group, Sanli Village, Tuokou Town, Hongjiang, Hunan, China.

       2.      The subject Domain Name, 445.com—i.e., the res of this in rem action—is an

internet domain name, which is rightfully owned by Plaintiff. Defendant Domain Name and its

registry, Verisign, Inc., are all located within this judicial district. Verisign, Inc.’s primary place

of business is 12061 Bluemont Way, Reston, VA 20190.

       3.      Defendant John Doe is a person of unknown identity who gained unauthorized

access to Plaintiff’s protected domain name registrant account and, without consent or authority,

transferred control of Defendant Domain Name away from Plaintiff.




ORIGINAL COMPLAINT, CASE NO. 1 - PAGE 1
       Case 1:21-cv-00377 Document 1 Filed 03/26/21 Page 2 of 7 PageID# 2




                                   JURISDICTION AND VENUE

        4.      This Court has in rem jurisdiction over the subject Domain Name pursuant to the

Anticybersquatting Consumer Protection Act (ACPA), 15 U.S.C. §1125(d), insofar as the registry

for the Domain Name, VeriSign, Inc., is located within this judicial district at 12061 Bluemont

Way, Reston, VA 20190.

        5.      This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, as this action arises under the Anticybersquatting Consumer Protection Act (ACPA), 15

U.S.C. § 1125(d).

        6.      Venue is proper in this judicial district pursuant to 15 U.S.C § 1125(d)(2)(C) as the

subject registry, Verisign, Inc., is located within this judicial district at 12061 Bluemont Way,

Reston, VA 20190. Venue is further proper pursuant to 28 U.S.C. § 1391(b)(2), as the subject of

this action—the Domain Name, 445.com—resides in this judicial district.

        7.      The Declaratory Judgment Act, 28 U.S.C. §2201, provides for a declaration of the

rights of the Plaintiff in this matter.

                                              NOTICE

        8.      Pursuant to 15 U.S.C. § 1125(d)(2)(A)(ii)(II)(aa), notice of the filing of this

complaint and application for injunctive relief is being sent to Defendant JD at

schwartzviolet846sv@gmail.com, which is the registrant email address Defendant JD initially

listed at GoDaddy.com after illegally hacking into Plaintiff’s Godaddy.com registrant account and

obtaining unauthorized access to the subject Domain Name. Additionally, notice is being sent to

the current WHOIS address on the subject Domain Name which is NameSilo, LLC,

abuse@nammesilo.com, and PrivacyGuardian.org, 1928 E. Highland Ave. Ste F104 PMB# 255,

Phoenix, AZ 85016, pw-aaw448fb3bcb4e75f03d1ad4ecee6483@privacyguardian.org.



ORIGINAL COMPLAINT, CASE NO. 2 - PAGE 2
       Case 1:21-cv-00377 Document 1 Filed 03/26/21 Page 3 of 7 PageID# 3




       9.      Plaintiff is providing notice contemporaneously with the filing of this complaint.

Pursuant to 15 U.S.C. § 1125(d)(2)(A)(ii)(II)(bb), Plaintiff will promptly publish notice of this

action, as the court may direct after filing of this Complaint. Furthermore, a request to waive

service pursuant to Rule 4(d) of the Federal Rules of Civil Procedure is being sent as well.

                                  FACTUAL BACKGROUND

       10.     Plaintiff Xiaojun Wang is the rightful owner of the Domain Name, 445.com.

       11.     Plaintiff maintained the Domain Name at GoDaddy.com LLC (“GoDaddy”), a

domain name registrar that owns GoDaddy.com, located at 14455 N. Hayden Rd. #219, Scottsdale,

AZ 85260.      Plaintiff’s GoDaddy registrar account is registered under the email address

bodog68bs3529hq12s@gmail.com with the customer number 169449953, Declaration of Xiaojun

Wang (“Wang Decl.”), attached hereto as Exhibit A at ¶ 4.

       12.     The Defendant Domain Name, 445.com, was used in commerce in conjunction with

online services by Plaintiff as early as May 2020. Ex. A at ¶ 10. Plaintiff owned and used the

Domain Name in commerce until the Domain Name was unlawfully taken without consent into

Defendant JD’s control around January 22, 2021. Id. at ¶ 6. The Domain Name has generated $500

in revenue and 3000 visits on average each day since its first operation.

       13.     The illegal transfer of the Defendant Domain Name occurred around January 22,

2021, by an unnamed individual using an email account of schwartzviolet846sv@gmail.com.

       14.     After learning of the hacking, Plaintiff immediately reported it to GoDaddy on

Mach 10, 2021; however, at this time, the issue remains unresolved.

       15.     Upon information and belief, Defendant JD hacked into Plaintiff’s GoDaddy.com

account and illegally transferred the Domain Name to NameSilo, LLC (“NameSilo”), a domain




ORIGINAL COMPLAINT, CASE NO. 3 - PAGE 3
        Case 1:21-cv-00377 Document 1 Filed 03/26/21 Page 4 of 7 PageID# 4




name registrar that owns NameSilo.com, located at 8825 N. 23rd Ave, Suite 100, Phoenix, AZ

85021. Plaintiff did not consent to or authorize this transfer.

        16.     Currently, the Domain Name is still under the unauthorized control of Defendant

JD and is being maintained at NameSilo. However, Defendant JD is now using privacy protection

to hide his personal information and conceal the registrant account information at NameSilo.com

for the subject Domain Name.

        17.     Defendant is currently offering to transfer, sell, or otherwise assign the Defendant

Domain Name for a total of $650,000.00 U.S. Dollars. See Ex. A at ¶ 12.

        18.     Plaintiff has retained this law firm to retrieve the Defendant Domain Name and take

legal action against those responsible for the illegal transfer.

                                      COUNT I
                          CLAIM FOR DECLARATORY JUDGMENT

        19.     Plaintiff repeats and realleges each and every allegation set forth in the preceding

paragraphs of this Complaint, as though fully set forth herein.

        20.     An actual and justiciable controversy exists between Plaintiff and Defendant JD as

to whether Plaintiff is the rightful owner of the Domain Name.

        21.     Plaintiff had a contract with GoDaddy for control over the subject Domain Name.

        22.     Defendant JD’s express actions to wrongfully hack into Plaintiff’s GoDaddy.com

account and illegally transfer the Domain Name to NameSilo without the authorization of Plaintiff,

places the Domain Name solely under Defendant JD’s dominion and control to the exclusion of

Plaintiff.

        23.     The Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., provides for declaration

of the rights of the Plaintiff in this matter.




ORIGINAL COMPLAINT, CASE NO. 4 - PAGE 4
        Case 1:21-cv-00377 Document 1 Filed 03/26/21 Page 5 of 7 PageID# 5




                            COUNT II
    ANTICYBERSQUATTING CONSUMER PROTECTION ACT, 15 U.S.C. § 1125(d)

        24.    Plaintiff repeats and realleges each and every allegation set forth in the preceding

paragraphs of this Complaint, as though fully set forth herein.

        25.    Plaintiff is the owner of the mark 445.com (the “Mark”), which is protected under

15 U.S.C. § 1125(a) and (d).

        26.    Plaintiff owned and used the Mark and Domain Name in commerce since its

registration until the Domain Name was unlawfully transferred without Plaintiff’s consent to

Defendant JD’s control.

        27.    The Domain Name is identical to and/or confusingly similar to the Mark owned by

Plaintiff.

        28.    Defendant JD has transferred and registered the Domain Name with bad faith intent

to profit from the Domain Name and Mark. For example, Defendant JD has offered to transfer,

sell, or otherwise assign the Defendant Domain name to the mark owner and any third party for

financial gain without ever having used, or having an intent to use the Defendant Domain Name

with the offering of any goods or services, i.e., Defendant JD is currently offering to sell the

Defendant Domain Name for $650,000.00 U.S. Dollars without offering any goods or services

under the Defendant Domain Name.

        29.    As a direct result of Defendant JD’s actions, Plaintiff is being prevented from using

and exercising control over the subject Domain Name and Mark.

        30.    Furthermore, Plaintiff is being harmed by not having access to his Domain Name

or Mark.




ORIGINAL COMPLAINT, CASE NO. 5 - PAGE 5
       Case 1:21-cv-00377 Document 1 Filed 03/26/21 Page 6 of 7 PageID# 6




                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully demands judgment against the Defendants, as follows:

               A.      Declaring that Plaintiff is the only entity with any rights to the contract

       controlling the subject Domain Name.

               B.      Declaring that Defendant JD does not have any rights to the subject Domain

       Name.

               C.      ORDERING Verisign, NameSilo, and/or GoDaddy.com to return control of

       the Domain Name to Plaintiff’s account as instructed by Plaintiff’s counsel.

               D.      Granting such other and further relief to Plaintiff as this Court deems just

       and proper.




ORIGINAL COMPLAINT, CASE NO. 6 - PAGE 6
      Case 1:21-cv-00377 Document 1 Filed 03/26/21 Page 7 of 7 PageID# 7




      DATED March 26, 2021.               Respectfully submitted,

                                          By: /s/ Steven War
                                          Steven War (VSB # 45048)

                                          War IP Law PLLC
                                          5335 Wisconsin Ave, NW, Suite 440
                                          Washington, DC 20015
                                          Tel: (202) 800-3751
                                          Fax: (202) 318-1490
                                          steve@wariplaw.com

                                          By: /s/ Timothy T. Wang
                                          Timothy T. Wang (pro hac vice to be filed)
                                          Texas Bar No. 24067927
                                          twang@nilawfirm.com

                                          NI, WANG & MASSAND, PLLC
                                          8140nut Hill Ln., Ste. 500
                                          Dallas, TX 75231
                                          Tel: (972) 331-4600
                                          Fax: (972) 314-0900

                                          ATTORNEYS FOR PLAINTIFF
                                          XIAOJUN WANG




ORIGINAL COMPLAINT, CASE NO. 7 - PAGE 7
